          Case 1:21-mj-00252-ZMF Document 3 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :             Case No. 1:21-mj-00252-ZMF
                                    :
 JOSEPH LINO PADILLA,               :
                                    :
       Defendant.                   :
____________________________________:

       COMES NOW the United States Attorney's Office, by and through Jacob Strain,

Assistant U.S. Attorney, and hereby enters an appearance of counsel on behalf of the United

States in the above entitled matter.

       RESPECTFULLY SUBMITTED this 5th day of March, 2021.

                                       Respectfully submitted,

                                       CHANNING D. PHILLIPS
                                       ACTING UNITED STATES ATTORNEY


                                       ________________________________
                                       JACOB J. STRAIN (UT#:12680)
                                       Assistant United States Attorney
                                       U.S. Attorney’s Office for the District of Columbia
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530
